Citation Nr: 0405601	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  97-07 484	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $7,765.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from April 1946 to February 
1949.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's waiver claim is 
presently before the Board for reconsideration on the basis 
of a change in the law under 38 C.F.R. § 1.969(a).  See 
VAOPGCPREC 22-90, 55 Fed. Reg. 40991 (1990).  In February 
1999, the veteran and his spouse testified at the RO before 
the undersigned at a personal hearing.  

In July 1999, the Board determined that the veteran's actions 
leading to an overpayment of VA pension benefits in the 
amount of $7,765 did not constitute fraud, misrepresentation 
or bad faith.  The Board remanded the matter of entitlement 
to waiver of recovery of an overpayment of improved pension 
benefits in the amount of $7,765 to the RO for consideration 
by the Committee under the standard of equity and good 
conscience.  The case was transferred to the Louisville, 
Kentucky RO because the veteran relocated.  The Committee at 
that RO determined that a waiver of the recovery of the debt 
in question was not against equity and good conscience.  


FINDINGS OF FACT

1.  In a July 1999 determination, the Board concluded that 
the overpayment of VA improved pension benefits in the amount 
of $7,765 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The creation of the debt was due in part to fault on the 
part of VA and due in part to fault of the veteran.

3.  The recovery of the pension benefits did not nullify the 
objective for which benefits were intended, and the veteran 
would have been unjustly enriched if the benefits were not 
recovered, since failure to make restitution would have 
resulted in unfair gain to the veteran.

4.  The veteran did not change his position to his detriment, 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5.  There is no financial hardship in this case.


CONCLUSION OF LAW

The recovery of the overpayment of VA improved pension 
benefits in the amount of $7,765 was not against equity and 
good conscience and, therefore, is not waived.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Although the veteran was provided a VCAA letter in July 2003, 
the notice and duty-to-assist provisions of the VCAA do not 
apply in waiver of overpayment.  Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).




Background

At the outset, the Board notes that there are certain income 
limitations in place for veterans eligible for pension 
benefits.  For each 12-month period, there is a statutory 
limitation.  If the veteran's family income is below the 
applicable limit, he/she may be granted pension benefits to 
make up the difference between his/her family income and the 
applicable annual statutory limit.  For 1985, this limit was 
$7,478; for 1986, it was $7,710; and for 1987, it was $7,811.  

In February 1985, the veteran submitted a VA Form 21-527, 
Income-Net Worth and Employment Statement, in support of a 
claim for VA pension benefits.  The veteran was informed 
therein that the rate of pension benefits was dependent on 
family income and that he was responsible for reporting all 
income and the sources of all income.  At that time, the 
veteran reported that his marital status was divorced and 
that he did not have any income or assets.  

In a July 1985 rating decision, entitlement to pension 
benefits was granted.  In a July 1985 notification letter, 
the veteran was informed that his claim for pension had been 
approved effective March 1985.  He was advised of the rate of 
pension and was informed that it was based on his report of 
no income for himself.  He was also furnished a 21-8768 which 
informed him that the rate of pension paid to a veteran 
depended on the amount of family income and the number of 
dependents, that he was obligated to notify VA immediately if 
there was any change in income or net worth, that he was 
obligated to report all income from all sources, that any 
reduction or discontinuance of benefits caused by a change in 
income would be effective the first day of the month 
following the month the change occurred, and that a failure 
to notify VA of changes would result in an overpayment which 
would be subject to recovery.  

In September 1985, a VA Form 21-686c, Declaration of Marital 
Status, was received.  In that form, the veteran indicated 
that he had married H. J. in June 1985.  He submitted 
supporting documentation of their marriage and that her 
former spouse was deceased.  He also submitted documentation 
showing that his former marriage had ended in divorce.  The 
veteran reported that he personally had no income the 
previous year, that year, or that he expected to have any 
income the following year.  He reported that during the past 
year, his spouse had income consisting of $2,144.05 in 
annuities and retirement monies as well as $2,548.38 in 
dividends/interest monies.  He reported that during the 
current year, she had income of $2241.23 in Social Security 
benefits, $1,698.48 in annuities and retirement monies, and 
$2,000.10 in dividends/interest monies.  For the next year, 
he reported that she expected to have income of $2,050.62 in 
Social Security benefits, $1,554.04 in annuities and 
retirement monies, and $1,830 in dividends/interest monies.  
All denominations were reported in United States currency.  
The veteran reported that he had debts totaling over $33,000.  
He reported that his spouse had $30,000 in debt and had 
assets of over $40,000.  In his form, he also indicated that 
his spouse, who was a Canadian citizen, and he had signed a 
prenuptial agreement in which it was stated that her estate 
would pass to her children upon her death and his estate 
would pass to his children, although he indicated that he had 
nothing to leave his children.  He stated that he was not 
privy to her financial affairs per their legal arrangement, 
apparently to other than what he had reported.  The veteran 
indicated that he assumed that he would remain entitled to VA 
pension benefits.  

At this juncture, the Board notes that the veteran reported 
his marriage within a reasonable period of time.  

In October 1985, an Eligibility Verification Report (EVR) was 
received from the veteran.  On that form, he reported that he 
had no income and that all of his expenses were paid for by 
his wife.  In this form, the veteran failed to report his 
wife's income.  

In an October 1985 letter, VA informed the veteran that his 
"family" income was used to determine his entitlement to VA 
benefits and that he needed to furnish additional information 
with regard to his spouse's income.  The veteran's pension 
was suspended pending receipt of this information.  

In December 1985, a letter was received from the veteran in 
which he indicated that he did not understand why he was not 
receiving his pension checks.  He related that he had been 
separated from his wife for the month of November, but was 
again living with her.  In January 1986, further 
correspondence was received from the veteran in which he 
indicated that he did not have any income and did not 
contribute to his wife's support.  He supplied information 
showing that his wife had a pension payment of approximately 
$280 per month from the time of their marriage and of 
approximately $212 prior to their marriage.  This information 
was from the source of the income and is therefore found to 
be credible.  Therefore, although he previously had reported 
that she had income from this source, a Canadian pension 
plan, he had incorrectly reported the amount of that income, 
presumably because he had made estimation.  

In a February 1986 notification letter, the veteran was 
notified that his pension had been reinstated effective 
September 1985 and was based on his report of no income 
alone.  The Board notes that this was an error by the RO.  
The veteran had just reported that his wife had income.  

In October 1986, an EVR was received from the veteran in 
which he reported that he was married and living with his 
spouse.  He reported his sole income and assets.  This 
information furnished by the veteran was incomplete since he 
did not report his wife's income.  

In an October 1986 letter, VA advised the veteran that his 
pension benefits were being suspended pending receipt of his 
VA Form 21-6897, showing his and his wife's income.  

In response, in November 1986, correspondence was received 
from the veteran.  In that correspondence, he reported that 
he shared everything that he had with his wife, which 
consisted of his pension, and that she matched that income 
with her Canadian retirement funds.  He stated that he needed 
an increase in his pension, not a suspension.  He requested 
that his wife be added as a dependent to his award.  He 
reported that his wife had married him with the knowledge 
that he had pension income and that she had separated from 
him when the pension had been suspended, then reconciled when 
it was reinstated.  The veteran submitted a VA Form 21-6897, 
Statement of Income and Net Worth-Disability.  In that form, 
in United Stated currency, he reported that during the past 
year, he had interest income of $100 and his VA pension 
income.  He reported that during the current year and for the 
next year, his income was the same.  He further reported that 
during the past year, his spouse had income consisting of 
$2,144.05 in annuities and retirement monies as well as 
$2,548.38 in dividends/interest monies.  He reported that 
during the current year, she had income of $2241.23 in Social 
Security benefits, $1,698.48 in annuities and retirement 
monies, and $2,000.10 in dividends/interest monies.  For the 
next year, he reported that she expected to have income of 
$2,050.62 in Social Security benefits, $1,554.00 in annuities 
and retirement monies, and $3,930 in dividends/interest 
monies.  Thus, the income was expected to change.  All 
denominations were reported in United States currency.  The 
veteran reported that he had assets of $2,140, but also had 
debts totaling over $31,000.  He reported that his spouse had 
$4,000 in assets.

The Board notes that the veteran underreported his wife's 
pension income.  The Board finds that the statement provided 
by the Canadian pension authority showed that her pension for 
1986 and 1987 was higher than what he reported, as previously 
noted by the Board above.  In using this pension information 
along with the information regarding income from other 
sources as furnished by the veteran, the Board finds the 
following.  In 1985, his wife received pension of $212 for 6 
months and of around $280 for 6 months; thus, she received 
$2952 from that source.  She also received $2548 in 
dividends/interest, and $2241 from Social Security.  Thus, 
their income for 1985 (not including VA pension) was 
approximately $7,741.  For 1986, she had income from pension 
of approximately $3,420, income of $2,241 from Social 
Security; and they had income of $2,100 (his and hers) from 
interest/dividends.  Thus, their income for 1986 (not 
including VA pension) was approximately $7,761.  Therefore, 
their combined income for 1985 and 1986 exceeded the 
statutory limits.  It was projected to well exceed the limit 
for 1987 as income was projected to be over $9,000.

In a December 1986 letter, the veteran reported that he had 
his wife had separated a few days earlier since his pension 
had been suspended.  He requested that his pension be 
reinstated.  

In January 1987, the veteran was notified that his pension 
had been retroactively terminated effective July 1985 based 
on his family income.  This retroactive termination resulted 
in the creation of an overpayment of $7,765.  

In February 1987, correspondence was received from the 
veteran in which he reported that he and his wife were 
divorced.  He also submitted a VA Form 21-6897, Statement of 
Income and Net Worth-Disability.  In that form, he crossed 
out the section provided for a spouse's information.  He 
reported that his past income for the preceding year was $118 
in dividends/interest.  He reported having no other income.  
He reported having no assets and debts of over $29,000.  He 
requested that his VA pension benefits be reinstated.  

In March 1987 correspondence, the veteran requested a waiver 
of the overpayment debt.  He related that he had reported all 
of his income to VA and was currently staying with his 76 
year old mother because he had nowhere else to go.  In March 
1987, VA requested additional information from the veteran.  

In a June 1987 decision, the Committee of the St. Petersburg, 
Florida, RO, determined that the veteran was materially at 
fault in the creation of the overpayment, thus waiver was 
precluded by law.  

In July 1987, a VA Form 4-5655, Financial Status Report, was 
received from the veteran.  In that form, he indicated that 
he was again married to H. J., and that he had monthly income 
of VA pension and she had monthly income of $793.  He 
indicated that when they needed money to pay debts, she sold 
stocks.  The veteran reported that he had no assets, but his 
wife had $4,000 in cash, $68,000 in Canadian stocks, and 
$116,000 in a Canadian retirement savings plan.  He indicated 
that he was over $35,000 in debt.  The veteran stated that he 
had no way to repay his debts.  He emphasized that his and 
his wife's monies were completely separate per the prenuptial 
agreement.  He also maintained that whenever VA cut off his 
benefits, he and his wife separated.  The veteran submitted 
information showing that his and his wife's divorce had been 
annulled.  

The Board notes that this financial status report showed that 
the veteran's family income for 1987 was over $9,500, not 
including his VA pension.  

Also, in July 1987, an EVR was received from the veteran.  In 
that form, the veteran reported having no income and that his 
wife had monthly income consisting of $300 in Canadian Social 
Security benefits and $438 and $65 in Canadian pension 
monies.  He reported that his wife's assets totaled $188,000 
and that he only had debts which totaled over $35,000.  

In an August 1987 notification letter, the veteran was 
advised that his VA pension had again been terminated, 
effective March 1987 due to his family income which exceeded 
the statutory rate for pension benefits.  

In April 1988, a VA form 21-6897, Statement of Income Net 
Worth-Disability, was received from the veteran.  In that 
form he reported that during 1987, he had no annual income 
and his wife had annual income of $1,554 from 
annuities/retirement and $2,050 from other income.  During 
1988, he reported that he had no income and his wife's was 
the same as in 1987.  For 1989, the veteran reported the 
exact same information.  The veteran emphasized that the 
prenuptial agreement precluded his access to his wife's 
assets which were being willed to her son.  He stated that 
his wife provided their food, lodging, clothing, and personal 
expenditures.  

The Board notes at this point that this form did not 
accurately reflect the income received by the veteran's 
family in that the income reported by the veteran on this 
form was less than he had previously reported and which had 
previously been substantiated.  

In April 1988, the veteran testified at a personal hearing 
before the Committee at the St. Petersburg, Florida, RO.  At 
that time, the veteran related that when he applied for VA 
pension benefits he had no income and was not married.  In 
June 1985, the veteran and H. J. married.  He related that he 
could not fully report her income because she would not 
reveal that information to him.  He related that he knew that 
she received Canadian Social Security benefits as well as 
Canadian retirement benefits.  The veteran indicated that 
prior to their marriage, he and his wife signed a prenuptial 
agreement which precluded his access to her assets.  He 
related that his wife paid for their food, lodging, clothing, 
and necessities.  Her son owned their home.  The veteran 
indicated that his wife had refused to provide financial 
information because she felt that it was not VA's business, 
she is a Canadian citizen.  Thereafter, the veteran submitted 
a VA Form 21-8049 in which he indicated that his wife 
supported him and that she was depleting her savings to 
support them.  

In a July 1989 decision, the Board determined that the 
veteran was materially at fault in the creation of the 
overpayment of improved pension benefits in the amount of 
$7,765 and that this precluded a waiver of the recovery of 
the debt.  

The veteran's waiver claim was thereafter reconsidered on the 
basis of a change in the law under 38 C.F.R. § 1.969(a).  See 
VAOPGCPREC 22-90, 55 Fed. Reg. 40991 (1990).  However, in a 
September 1995 decision, the Committee again determined that 
waiver was precluded by law by finding that the veteran had 
acted in bad faith in the creation of the overpayment at 
issue.  The veteran appealed this matter to the Board.  

In March 1996, the veteran testified at a personal hearing 
before the Committee.  The veteran related that he tried to 
give an accurate report of his marital situation and their 
financial situation to VA.  The veteran again indicated the 
nature of the prenuptial agreement.  He related that any 
mistakes that he made were out of ignorance.  

In February 1999, the veteran testified at a personal hearing 
before the undersigned.  The veteran testified to the nature 
of his prenuptial agreement.  He related that he tried to 
accurately report dependency and financial information to VA.  

In July 1999, the Board determined that the veteran's actions 
leading to an overpayment of VA pension benefits in the 
amount of $7,765 did not constitute fraud, misrepresentation 
or bad faith.  The Board remanded the matter of entitlement 
to waiver of recovery of an overpayment of improved pension 
benefits in the amount of $7,765 to the RO for consideration 
by the Committee under the standard of equity and good 
conscience.  

Thereafter, a financial status report was received from the 
veteran.  In this form, he reported that his monthly income 
was $1579; he had no living expenses (he is in a nursing 
home); he had assets of $18,000; and that his debts total 
$800.

In February 2003, the Louisville, Kentucky Committee at that 
RO determined that a waiver was not warranted under the 
standard of equity and good conscience.  


Analysis

As noted, the Board determined that there is no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board finds that 
there is fault on both sides here.  First of all, it is clear 
that the veteran's former wife, H. J., had a considerable 
estate.  However, the veteran's pension benefits were not 
terminated based on this estate.  The Board must question why 
there was no corpus of estate determination.  Specifically, 
the statutes and regulations governing pension benefits 
provide that pension shall be denied or discontinued when the 
corpus of the estate of the veteran and his spouse is such 
that under all circumstances, including consideration of 
annual income of the veteran, and his spouse, it is 
reasonable that some part of the corpus of such estates be 
consumed for the claimant's maintenance.  38 U.S.C.A. §§ 
1521, 1522; 38 C.F.R. § 3.274(a).  Nevertheless, there was no 
corpus of estate determination.  Rather, pension was granted 
and eventually terminated based on income.  When the pension 
benefits were granted, the grant was based on the veteran's 
report of having no personal income.  He was not married when 
he applied for pension.  Shortly thereafter, he married H. J. 
and reported their marriage.  He was forthcoming about her 
having an estate, which he had no access to, and that she had 
monthly income.  The veteran made errors in reporting her 
income as noted above..  His reporting at times was 
convoluted and inaccurate.  He reported his wife's pension 
benefits inaccurately when he apparently had access to that 
information.  He also reported various amounts for her assets 
which varied greatly.  However, VA also was at fault.  VA 
improperly continued pension benefits based on the veteran's 
income alone in February 1986 even though the veteran had 
just reported H. J.'s income.  While the veteran and his wife 
were above the statutory limits for pension benefits from 
1985-1987, VA made payments when payments should not have 
been made.  There is fault on both sides in this case.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits he was not entitled to receive.  The 
overpayment has long been recouped.  Thus, the recoupment of 
those benefits did not defeat the purpose of the benefit 
because the veteran and H. J. had too much income to receive 
pension benefits.  While the veteran may not feel that their 
income was substantial, it was above the statutory limits and 
that is the bottom line, not whether he personally felt that 
they needed the money or that they did not have enough money 
to live on.  Their income must have been below the applicable 
statutory limitations for there to have been entitlement.  
This was not the case.  A failure to recoup the benefits 
would have caused unjust enrichment to the debtor for the 
same reason, the veteran and H. J. had too much income to 
receive VA benefits.  Likewise, there is no indication that 
the veteran's reliance on VA benefits resulted in 
relinquishment of another valuable right.

The Board has also considered whether the veteran 
suffered/would suffer undue financial hardship if forced to 
repay the debt at issue.  The debt has already been repaid.  
The record does not show that financial hardship was endured 
during the repayment of the debt or that the veteran was 
deprived of the basic necessities.  Currently, as shown on 
his financial status report, the veteran has assets of over 
$18,000, and is earning monthly income while apparently not 
depleting monthly income, per his own report.  Therefore, the 
Board cannot find financial hardship.

In sum, VA made errors in continuing payment of VA improved 
pension benefits when VA had received information from the 
veteran showing that his family income was too high to 
receive those benefits.  The income of the veteran's spouse 
was part of the veteran's family income and should have been 
considered at all times.  However, the veteran is not without 
fault because he at times underreported his wife's income and 
reported great fluctuations in her assets.  Also, his 
dependency status frequently changed and adjustments were 
ongoing in that regard.  Further, significantly, all of the 
other elements of equity and good conscience are not in the 
veteran's favor.  The veteran was not entitled to receive VA 
pension and he was unjustly enriched when he did.  This 
unjust enrichment was rectified when the pension benefits 
were recouped.  The veteran did not change his position to 
his detriment.  His reliance on VA benefits did not cause him 
to relinquish any valuable right or incur a legal obligation.  
There is no showing of financial hardship here.  

Therefore, in viewing the elements of equity and good 
conscience, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
was against equity and good conscience.


ORDER

A waiver of the recovery of an overpayment of improved 
disability pension benefits in the amount of $7,765 is 
denied.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



